*649memoeandum by THE COTJRT
Plaintiff’s patents have been in litigation for many years. A review of the decisions is sufficient to disclose a. discussion of the same from practically every angle. Having carefully considered the present record, as well as the decisions hereinafter referred to, we find no necessity of going into the case in detail again. If, as we construe them, claims 4 and 5 of the patent in suit, the claims involved herein, do not include the circumferential cantilever head, or arrangement, illustrated and described in the letters patent, they are clearly invalid for want of novelty and invention. On the other hand, if they be held to include this cantilever frame, the Government structures, which do not have it, do not infringe. In "either event, there can be no right of recovery. Finding XI expresses our conclusion.
See Turner v. Moore, 198 Fed. 134; 211 Fed. 466; Drum v. Turner, 209 Fed. 854; 219 Fed. 188; Turner v. Lauter Piano Co., 236 Fed. 252; 248 Fed. 930; Turner v. DeereWebber Bldg. Co., 238 Fed. 377; 249 Fed. 752; Flat Slab Patents Co. v. Wright, Barrett & Stillwell Co., 283 Fed. 245; Flat Slab Patents Co. v. Turner, 285 Fed. 257.
We think the petition should be dismissed. It is so ordered.